                                                                                        ccuni
                      IN THE UNITED STATES DISTRICT COURT                                DIV.
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION                          JUN "Ti fiH !! = 32


                                                                                      C'i- GA
 UNITED STATES OF AMERICA,

               Plaintiff,                        CRIMINAL ACTION NO.: 4:19cr09


        V.



 RASHAD JONES,

               Defendant.




                                         ORDER


       This matter is before the Court on the Motion for Leave of Absence by Felicia N. Spears,

counsel for Defendant, for the dates of June 19, 2019 through June 24, 2019. (Doc. 37.) After

careful consideration, said Motion is GRANTED.


       SO ORDERED,this           day of June, 2019.




                                                   :hrist0pher l. ray
                                                   MAGISTRATE JUDGE
                                                   SOUTHERN DISTRICT OF GEORGIA
